COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      United Parcel Service v. Terrica Barnes as next friend of K. C.

Appellate case number:    01-16-00805-CV

Trial court case number: 2008-54568

Trial court:              164th District Court of Harris County

        On November 23, 2016, appellant’s counsel filed a letter advising the court that the
parties have agreed to mediate the appeal on February 1, 2017.
        The deadline to conduct mediation is extended until February 1, 2017. Appellate
deadlines for filing the record and the briefs shall continue to run in accordance with the Texas
Rules of Appellate Procedure, subject to the filing of any motions for extension. See TEX. R.
APP. P. 35.1, 38.6.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: December 1, 2016